Citation Nr: 1455404	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-26 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.



FINDINGS OF FACT

1.  Audiometric testing conducted at the May 2009 VA examination showed the Veteran had Level II hearing loss in the right ear and Level IV hearing loss in the left ear.

2.  Audiometric testing conducted at the February 2014 VA examination showed that the Veteran had Level I hearing loss in his right ear and Level VII hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

The claim for a compensable disability rating for bilateral hearing loss arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Since the claim was for service connection and it was granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, post-service VA treatment records, private treatment records, and VA examination reports.  The Veteran was afforded a VA examination in May 2009.  

In December 2013, the Board remanded this case to obtain any additional outstanding treatment records, contact the Veteran's private audiological treatment providers at Ear, Nose & Throat Associates of Corpus Christi and Sawyer Audiology to determine whether the Maryland CNC word list was used on their audiological tests and whether the evaluations were performed by state licensed audiologists, obtain a VA examination, and readjudicate the claim.  Following the December 2013 remand, VA treatment records were obtained and associated with the claims file.  Additionally, the RO contacted the Veteran's private audiological treatment providers at Ear, Nose, & Throat Associates of Corpus Christi and Sawyer Audiology.  An April 2014 response from Ear, Nose & Throat Corpus Christi was received.  No response was received from Sawyer Audiology.  In February 2014, the Veteran was afforded an additional VA examination.  The Board finds that the February 2014 VA examination is adequate in order to evaluate the Veteran's bilateral hearing loss as it was performed by an audiologist and includes an interview with the Veteran, record review, an audiogram, and the Maryland CNC test.  Furthermore, in compliance with the Board's December 2013 remand directives, the examiner fully described the functional effects caused by the Veteran's bilateral hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).
In April 2014, the RO issued a supplemental statement of the case (SSOC) addressing entitlement to a compensable disability rating for bilateral hearing loss.  The Board finds there has been substantial compliance with its December 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's service-connected bilateral hearing loss disability is currently rated noncompensably disabling under the provisions of Diagnostic Code 6100 of the Schedule for Rating Disabilities.  38 C.F.R. § 4.85.  He seeks a higher rating.

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz [Hz], shown on a puretone audiometry test.  38 C.F.R. § 4.85.  When there is no speech discrimination testing, Table VIa is used, based on the puretone threshold average alone.  38 C.F.R. § 4.85(c).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e). 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  As an initial matter, the Board finds that an exceptional pattern of hearing under 38 C.F.R. § 4.86 has not been shown in the Veteran's audiogram during the appeal period; therefore that regulation is inapplicable. 

The May 2009 VA examination, conducted in connection with the Veteran's claim, revealed an average pure tone threshold hearing level of 45 dB in the right ear and  61 dB in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.  Application of these pure tone threshold average levels and speech recognition ability (percentage of discrimination) using Table VI, results in Roman Numeral II for the right ear and Roman Numeral IV for the left ear.  Level II and Level IV correspond to a noncompensable evaluation pursuant to Table VII.  

The February 2014 VA examination, conducted in connection with the Veteran's claim, revealed an average pure tone threshold hearing level of 51 dB in the right ear and 78 dB in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 72 percent in the left ear.  Application of these pure tone threshold average levels and speech recognition ability (percentage of discrimination) using Table VI, results in Roman Numeral I for the right ear and Roman Numeral VI for the left ear.  Level I and Level VI correspond to a noncompensable evaluation pursuant to Table VII.  The Veteran's left ear meets the criteria for an exceptional pattern of hearing loss because puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  Application of these pure tone threshold average levels using Table VIa results in Roman Numeral VII for the left ear.  However, Level I and Level VII also correspond to a noncompensable evaluation pursuant to Table VII.

The Board notes that the Veteran submitted March 2009 private audiological treatment records from Ear, Nose, & Throat Associates of Corpus Christi, in Corpus Christie, Texas and October 2009 private audiological treatment records from Sawyer Audiology in Corpus Christi, Texas.  Ear, Nose, & Throat Associates of Corpus Christi reported that the Maryland CNC test was not used and the test was not performed by a state-licensed audiologist.  Sawyer Audiology did not respond to the RO's request for information and there is no indication that the audiogram conducted by Sawyer Audiology used the Maryland CNC test, nor is there indication that the test was performed by a state-licensed audiologist.  Thus, the audiological findings reported by the Veteran's private treatment providers are not probative of the Veteran's current hearing loss disability.  

The Board finds that the May 2009 and February 2014 VA examinations are the most probative evidence of the Veteran's current bilaterally hearing loss disability. The VA examinations were performed by state-licensed audiologists, included the controlled speech discrimination test using the Maryland CNC test, and the February 2014 VA examination is the most recent medical evidence of the Veteran's current hearing loss disability.  Accordingly, a compensable disability rating is not warranted.  

The Board does not discount the difficulties the Veteran has with his auditory acuity.  However, the Board must base its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).
In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board acknowledges the Veteran's complaints that he is currently a small business owner and hearing difficulty has led to confusion regarding the terms of business agreements between he and his clients and loss of customers.  Further, the Board acknowledges that his family complains about his hearing difficulty, he has difficulty using the telephone, and in his past employment as a teacher in a classroom environment, he could not hear students.  These functional effects caused by the Veteran's bilateral hearing loss are addressed by the February 2014 VA examiner.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  However, these difficulties are not marked interference with employment as the Veteran is currently working as a small business owner.  The Veteran's complaints are contemplated by the rating criteria which consider speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The rating criteria are therefore adequate to evaluate the Veteran's hearing loss disability and referral for consideration of extraschedular rating is not warranted.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As the Veteran is currently working, there is no evidence of unemployability due to the Veteran's service-connected hearing loss, and the question of entitlement to a TDIU is not raised.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a compensable rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial compensable rating for bilateral hearing loss is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


